PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/409,418
Filing Date: 18 Jan 2017
Appellant(s): ELY, Colin, M.



__________________
Randy Omid (Reg. 67,439)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2 November 2021.

Prior Art Summary (independent claims)

The reference Lang (2006/0139320) is relied upon for interacting with a plurality of items (126 of Figure 1) highlighted by a focus selector (124) within a user interface [0006] using a rotatable input mechanism (120; [0021]) or touch sensor (138) capable of replicating at least some of input generated using the rotatable input mechanism [0029].

The reference Kim et al. (2016/0239142) is relied upon for sequentially scrolling through a collection of functions (Figure 14: Comprising 1402, 1403) with touch or mechanical operation of a rotatable input mechanism [0170] by first (1421”) and second (1431”) contacts, the release of which executes the display of an entry screen associated with one among said functions [0169].

The reference Jang et al. (2015/0160856) is relied upon for teaching user interface interaction with examples of the removal of both of first and second points of contact (Figure 36; [0240], [0241]) recognized to be distinct from and generating a response differing from the response generated by the removal of only one of first and second points of contact (Figure 37C; [0248]).

--


Response to Arguments

Appellant argues that application of broadest reasonable interpretation (BRI) of one having ordinary skill in the art (within the Office Action) to subject matter disclosed by cited prior art, results in improper expansion of what is taught by the cited prior art, in light of BRI being applicable only to claim language.

[0169] of the reference Kim discloses that “...when at least one of the touch positions 1421 and 1431 is released, the controller 180 can display an entry screen...”  The “...at least one of the touch positions 1421 and 1431...” being released is interpreted to encompass that display of the entry screen may be prompted by any among the following:
(a) with both of 1421 and 1431 in contact with 151a (Figure 13), releasing 1431, leaving only 1421 in contact with 151a (shown in Figure 14);
(b) with both of 1421 and 1431 in contact with 151a, releasing 1421, leaving only 1431 in contact with 151a;
(c) with both of 1421 and 1431 in contact with 151a, releasing both of 1421 and 1431, leaving neither 1421 nor 1431 in contact with 151a.

It is Appellant’s position that the above interpretation (c) of the indicated passage of [0169] of Kim is an improper expansion of that taught by Kim because, in Appellant’s own words, Kim’s decision to display entry screen 1404 is based on whether there is a decrease in the number of contacts to the bezel portion 151a.  Appellant asserts that, while transitioning from two fingers being in contact with the bezel to a single finger being in contact with the bezel, fulfills is not a decrease in the number of contacts.  It is this assertion by which Appellant substantiates interpreting that Kim “...does not consider and is silent as to whether two, both, or all touch positions are released...”  

Appellant’s interpretation that Kim is solely interested in a decrease in the number of contacts, excluding a decrease from two contacts to zero contacts, contradicts itself and lacks support within Kim.  

Please also note that Appellant’s statement that [0169] of Kim discloses the entry screen being displayed when “...any one of the two touch positions...are released...” is inaccurate.  The passage indicates that an entry screen is displayed in response to “...when at least one of touch position 1421 and 1431 is released...”  The phrases “...any one of...” and “...at least one of...” are not one in the same.

Neither the instant application, nor the claims require that the recited “...at least one of the first contact...and the second contact...” forming the basis to forgo executing the process, must include exactly one contact touching the rotatable input mechanism.  Rather, when “...the user input includes exactly two contacts...” as claimed, the instant application does not appear to consider what occurs when a single finger is removed from contact.  
   



Most applicable among the aforementioned passages is the disclosure that manipulation of the rotatable input mechanism may occur using one or two fingers [0230] with the process executed when “...the contact...” is removed [0231].  This communicates that (a) when user input in the form of one contact manipulates the rotatable input mechanism, the process is executed when one contact is removed, and (b) when user input in the form of the claimed “...exactly two contacts...” manipulates the rotatable input mechanism, the process is executed when exactly two contacts are removed.




Consistent with the interpretation of the most recent and preceding Office Actions, the description in [0169] of Kim that “...when at least one of the touch positions...is released, the controller...can display an entry screen...of the displayed health care function...” is only an outright statement (i.e. explicit teaching) that release of one touch positions displays an entry screen.  One having ordinary skill in the art – in discerning that at least one encompasses two, absent teachings elsewhere within Kim conflicting with such an interpretation – could discern that this same passage provides an implied teaching of the release of two touch positions similarly displaying the aforementioned entry screen.  

The reference Jang is relied upon merely for explicit teaching of removal of a single point of contact being recognized as distinct from, and producing a differing response from, the removal of two points of contact.  Appellant’s identification of a function performed or not performed by Jang, as differing from Appellant’s examples in the instant application, in response to removing one or two points of contact, neither acknowledges the explicitly indicated motivation for modification in view of Jang, nor is there a substantive argument provided. 


---
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Aaron Midkiff/
Conferees:
/AMR A AWAD/Supervisory Patent Examiner, Art Unit 2621                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.